Citation Nr: 1125773	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar strain with degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 until his retirement in July 2002.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his service-connected low back disability.  This case was previously before the Board in May 2008, at which time it was remanded for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.


FINDING OF FACT

The Veteran has no more than slight limitation of motion of the lumbar spine, and there is no competent and credible evidence of muscle spasm, guarding or scoliosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In May 2005 and May 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2008 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The May 2008 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  This letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, statements from a neighbor and co-worker of the Veteran, and the testimony of the Veteran at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 10 percent evaluation is warranted where there is forward flexion of the thoracoulumbar spine is greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Degenerative joint disease is rated on limitation of motion.  38 C.F.R. § 4.71a Code 5003.

The Veteran asserts a higher rating is warranted for lumbar strain.  He claims his low back pain limits his activities, and that his symptoms include muscle spasms and an altered gait.

The evidence supporting the Veteran's claim includes some of the medical findings, statements from a neighbor and co-worker and his testimony at a hearing before the undersigned.  The Board notes the co-worker stated in February 2008 that he recalled the Veteran complaining of back pain in 2007 after they had installed a water pump.  He noted the Veteran did not go to work the next day, and when he did return, he said his back hurt.  The co-worker also wrote he heard the Veteran complain of back pain at work.  The Veteran's neighbor related in February 2008 that the Veteran's yard-related activities had decreased in the previous year.  He also stated the Veteran walked with a slight twist.

When he was examined by the VA in August 2005, the Veteran related his low back pain was present almost every day, and was aggravated by standing and walking.  He said he had experienced several episodes of flare-ups in the previous year that caused him to miss a day or so from work.  An examination revealed slight tenderness over the right sacroiliac joint.  He complained of stiffness and discomfort on backward extension and lateral flexion of the lumbar spine.  The examiner noted X-rays in 2003 showed mild degenerative changes.  

It was indicated when the Veteran was seen by a private chiropractor in April 2006 that the range of motion of the lumbar spine was significantly restricted.  Forward flexion was to 25 degrees; extension was to 10 degrees; lateral flexion was to 8 degrees on the right and 12 degrees on the left; and rotation was to 12 degrees on the right and 14 degrees on the left.  All movements were accompanied by pain.  

VA outpatient treatment records disclose the Veteran was thought to have a mild scoliosis in March 2007.  He was seen by a chiropractor in August 2007 and noted he had low back pain with intermittent pain in the posterior left leg.  An examination revealed flexion was to 30 degrees and extension was to 5 degrees.  It was stated these motions were painful.  

The October 2007 VA examination again demonstrated the Veteran had complaints of stiffness and/or discomfort on range of motion testing of the lumbar spine.  

The Veteran was most recently examined by the VA in November 2008.  He related he had fairly constant low back pain.  He maintained the pain tended to reduce itself somewhat as he became active, but as the day goes on, the pain recurred due to bending, stooping, lifting and crawling.  He added the low back pain could radiate down the left buttock to the left leg.  He said it radiates to the right leg occasionally.  He also stated he wore a back brace intermittently.

The evidence against the Veteran's claim includes the medical findings of record.  Forward flexion of the lumbar spine on the August 2005 VA examination was to 90 degrees; backward bending was to 15 degrees; lateral bending was to 25 degrees (the examination report did not indicate which direction or if it was bilateral); and rotation was to 70 degrees on the right and 45 degrees on the left.  It was also noted the Veteran's back was normal in appearance.  The Veteran stated he had not had any incapacitating episodes with bed rest ordered by a physician in the previous year.  

On the VA examination in October 2007, the examiner noted there had been varying interpretation of X-rays.  He stated an X-ray in 2003 was read by a radiologist as showing very mild degenerative joint disease, but a subsequent one from another VA facility in January 2004 was interpreted as normal.  Yet another X-ray in September 2006 was also normal.  The examiner stated that the X-rays in 2004 and 2006 were independently interpreted by a chiropractor as showing degenerative joint disease of the lumbar spine.  The examiner revealed the Veteran had no periods of bed rest or hospitalization.  He did not use a back brace or cane.  On examination, forward flexion of the lumbar spine was to 90 degrees; backwards bending was to 30 degrees; lateral bending was to 25 degrees, bilaterally; and rotation was to 40 degrees.  The examiner noted the Veteran was able to bend forward easily, complaining of minimal discomfort but no significant difficulty.  Motor and sensory examinations of the lower extremities were grossly normal.  The diagnosis was lumbosacral strain, with questionable very mild degenerative joint disease by X-ray by one examiner, with residuals.  It was also noted the Veteran was working full time and while he had recently changed jobs for non-related reasons and had lost about seven or eight days in the past year due to back problems.  

The Veteran was again examined by the VA in November 2008.  It was reported he had not experienced flare-ups requiring hospitalization or bed rest.  The examiner stated there was no evidence of scoliosis.  He observed that in their interpretations of various X-rays, radiologists had never mentioned scoliosis.  An examination revealed forward flexion was to 70 degrees; backwards bending was to 15 degrees; lateral bending was to 20 degrees on the right and to 15 degrees on the left; and rotation was to 40 degrees, bilaterally.  The examiner pointed out the Veteran stopped at the point he had pain.  There was no change with repetitive motion.  Motor and sensory examinations of the lower extremities show the Veteran complained of pain with testing against resistance at the knee, hip and ankle.  The Veteran was able to show normal strength bilaterally.  He was able to perceive light touch, pin, vibration and position sense normally, equally and symmetrically bilaterally.  The Veteran indicated there was a difference in perception, but the examiner commented he perceived the touch normally in both legs.  The diagnosis was very mild degenerative joint disease of the lumbosacral spine, with residuals.  The examiner reiterated there was no evidence of scoliosis.  He also observed that he reviewed the notes from 2005 to the present.  He saw no evidence on any examination of any limitation of forward flexion to 60 degrees or less, or 30 degrees or less since 2005.  He added there was no evidence of muscle spasm and he did not find any evidence of significant neurologic deficits.  

The Board acknowledges that the range of motion of the Veteran's lumbar spine has varied considerably on different examination reports.  The range of motion recorded by the Veteran's private chiropractor in April 2006, and the VA chiropractor in August 2007 are so inconsistent with the other evidence of record as to render them inherently unreliable, and may not be used to rate the Veteran's service-connected low back disability.  The Board also points out that when the Veteran was seen in November 2007 at a VA outpatient treatment clinic in November 2007 revealed the Veteran got on the examining table comfortably and there was no restriction in movement.  The examiner assessed low back pain and stated it appeared the Veteran had good functional ability.  He opined the Veteran's symptoms were far out of proportion to the clinical findings.  

The most recent VA examination demonstrated forward flexion was to 70 degrees.  This supports the 10 percent evaluation currently in effect.  The other examinations demonstrated forward flexion greater than 85 degrees and the combined range of motion of the thoracolumbar spine greater than 235 degrees.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2010) would warrant a higher rating for lumbar strain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board emphasizes that even on examinations showing the Veteran reported pain or discomfort on motion of the lumbar spine, there was no additional limitation of motion following repetitive motions.  The Board concludes that in the absence of spasm, guarding or scoliosis, there is no basis on which a 20 percent evaluation may be assigned. 

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of lumbar strain.  As noted above, there are no findings establishing forward flexion of the lumbar spine greater than 30 degrees, but not greater than 60 degrees.  In sum, there is no basis on which a higher rating may be assigned.

The Board has also considered whether the Veteran's service-connected low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for lumbar strain with degenerative joint disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


